DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
It should be noted that the current application has been transferred to another examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sealing element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-12, 19, 20 and 22-26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose the corresponding structure, material or acts for performing the claimed function of the sealing element and to clearly link the structure, material or acts to the functions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-12, 19, 20 and 22-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the specification fails to the corresponding structure, material or acts for performing the claimed function of the sealing element and to clearly link the structure, material or acts to the functions.
Appropriate corrective action is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7-12, 19, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/079390 A1 – hereafter ‘390) in views of Lansdowne (WO 2005/109332 A1 – hereafter ‘332) and Ambartsoumian (US 2005/0247782 A1 – hereafter ‘782).
‘390 discloses a cryogenic straw (Abstract) that includes the following features of claim 1: 
“A radio-frequency identification system”: ‘390 discloses a system that includes a RFID system ([0008]).  
“an RFID interrogator unit”: ‘390 discloses an RFID reader ([0008]; i.e. the RFID interrogator unit).  
“an RFID tag system for use with the RFID interrogator unit”: ‘390 discloses an RFID chip (chip 3; Fig. 1; [0035]) that is used with the RFID reader.  
“a cryogenic straw”: ‘390 discloses a cryogenic straw (straw 1; Fig. 1; [0035]).  
“at least one RFID tag integrated circuit configured to be disposed within the cryogenic straw”: ‘390 discloses an RFID chip (chip 3; Fig. 1; [0035]) that is being interpreted as being within the straw.  
“wherein the at least one integrated circuit is configured to store information and generate a radio-frequency signal in a frequency range of between 30 MHz and 3 GHz”: The chip of ‘390 is fully capable of generating the claimed radio-frequency.  
“at least one RFID tag antenna comprising a conductive thread, wherein the at least one RFID tag antenna is integrated into a sidewall of the cryogenic straw”: ‘390 discloses that the antenna is a copper wire (antenna 4; Fig. 1; [0035]) that is within the sidewall of the straw.  
“wherein the at least one RFID tag antenna is configured to communicate wirelessly with the at least one RFID tag integrated circuit with the at least one integrated circuit is disposed within the cryogenic straw”: The antenna of ‘390 is fully capable of communicating with the RFID chip in  a wireless manner. 
“the cryogenic straw further comprises a sealing element sealingly and slidably engaging inside the cryogenic straw, and wherein the RFID tag integrated circuit is embedded in the sealing element.”: A stopper or plug would be an intrinsic feature of ‘390. 
While a stopper or plug would be intrinsic within ‘390, the reference does not explicitly disclose a stopper or plug.  
‘831 discloses a system for storing cryo-preserved samples (Abstract) that for claim 1 includes sealing the straws with a hydrophobic plug (page 3, fourth paragraph).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the plug of ‘831 within ‘390 in order to seal the straw.  The suggestion for doing so at the time would have been in order to seal the sample within the straw (page 3, fourth paragraph).  
‘390 differs regarding the RFID chip being in a sealing element and communicating with the antenna in a wireless fashion.  
‘782 discloses a low temperature storage device with an RFID tag (Abstract) that for claim 1 includes that the RFID tag can be in a lid insert ([0111]) and that the link between the RFID tag and antenna can be wireless ([0113]).  Furthermore, ‘782 discloses that the frequency includes 300 MHz and 1GHz ([0078]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the location of the RFID tag and wireless connection of ‘782 within ‘390 in order to monitor the sample.  The suggestion for doing so at the time would be able to indicate the date and time the item was stored and removed and ID number ([0110]).  
For claim 2, the location and positioning of the antenna with respect to the cryogenic straw are merely design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the device and radio-frequency transmissibility requirements.  
For claim 4, ‘390 does not specify the frequency, but ‘782 discloses the frequency includes 300 MHz and 1GHz ([0078]) using the same reasoning as claim 1.    
Regarding claims 5 and 22-26, the thickness or diameter of the conductive thread is are merely design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the device and radio-frequency transmissibility requirements.
Regarding claims 7, 8 and 10, modified ‘390 discloses two integrated circuits, one of which operates at cryogenic temperatures and the other at room temperature 20°C, with the two temperature ranges overlapping (see ‘782 [0125] – [0127]).  
For claim 11, ‘390 discloses a straw (Fig. 2; straw 10; [0037]). 
For claim 12, modified ‘390 discloses that the antenna can be supported by a rigid structure (see [0107] of ‘782]). 
For claim 19, ‘390 discloses that the cryogenic liquid is liquid nitrogen ([0006]).  
For claim 20, the antenna of ‘390 is fully capable of being molded into the sidewall.  Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7-12, 19, 20 and 22-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s remarks for the interpretation of the sealing element under 112(f) and the rejections under 112(a) and 112(b), these arguments are not found persuasive.  The specification does not provide support that the sealing element would be a plug and it should be noted that arguments of counsel cannot take the place of evidence in the record. Therefore, these rejections will stand. 

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799